46 N.Y.2d 1026 (1979)
The People of the State of New York, Respondent,
v.
Arnold Blakely, Appellant.
Court of Appeals of the State of New York.
Argued February 9, 1979.
Decided March 29, 1979.
Richard T. Farrell for appellant.
Eugene Gold, District Attorney (Jay M. Cohen of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur.
*1027MEMORANDUM.
The order of the Appellate Division should be affirmed. Testimony at the suppression hearing established that the defendant was a passenger in a taxicab which approached a marked police cruiser at 3:15 A.M. When the taxi was a quarter of a block away the police observed that its high beam lights were flashed and the horn was blown. It appears that the use of the high beam light by a cab driver is a signal of trouble, pursuant to the police department's temporary operating procedure. The officers followed the cab until it stopped in the middle of the street. The driver motioned through his open window and when the officers approached on foot, he indicated to them that he was in the process of being a victim of a crime and exclaimed "These guys are trying to hold me up". Clearly, the ensuing arrest was supported by probable cause to believe that a crime was being committed, and the drugs seized during the search incident to that arrest were properly admitted into evidence.
Defendant's argument that the sentence imposed was unconstitutionally disproportionate to the act is likewise without merit (People v Broadie, 37 N.Y.2d 100, cert den 423 US 950).
Order affirmed in a memorandum.